DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendment
	Applicants’ amendments filed 11/19/2021 to independent claims 1, 16, and 26 – 31 have been considered but they are mooted in view of the new ground(s) of rejection on the claims.
	Claims 1 – 31 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (Pub. No.: US 2020/0128570 A1).
 	Regarding claim 1, Wong discloses a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station in wireless communication with the UE, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services), a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type, from the base station, the uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator 
Regarding claim 2, Wong discloses further comprising: receiving the uplink preemption indication based at least in part on monitoring the control channel, wherein processing the uplink transmission is based at least in part on receiving the uplink preemption indication; and transmitting the uplink transmission using the time and frequency resources allocated based at least in part on receiving the uplink preemption indication on the control channel (see Fig. 3, Fig. 6, note the time and frequency resource sets for transmission; for example: UE3 uses resource 614 for URLLC transmission).  
	Regarding claim 3, Wong discloses further comprising: determining an absence of the uplink preemption indication on the control channel based at least in part on the monitoring, wherein processing the uplink transmission is based at least in part on determining the absence of the uplink preemption indication on the control channel (see para. 0061, 0089, the absence of a 
	Regarding claim 8, Wong discloses further comprising: configuring a port for the uplink transmission via radio resource control (RRC), Page 3 of 17Application. No. 16/580,950PATENTAmendment dated November 19, 2021Reply to Office Action dated September 27, 2021wherein processing the uplink transmission comprises transmitting the uplink transmission using the configured port (see para. 0085, 0093, RRC signaling for configuration of transmission and note the transmitter 202 of device 200 for transmission).  
	Regarding claim 11, Wong discloses wherein receiving the allocation of time and frequency resources for the uplink transmission of the first communication type comprises: receiving a grant comprising the allocation of time and frequency resources for the uplink transmission of the first communication type associated with the threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services).
	Regarding claim 13, Wong discloses wherein the control channel for monitoring the uplink preemption indication by the UE is a same control channel for monitoring a second uplink preemption indication by the second UE of the second communication type (see Fig. 6, para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH). 
	Regarding claim 14, Wong discloses wherein the first communication type comprises ultra-reliable low latency communications (URLLC), and aPage 4 of 17Application. No. 16/580,950PATENTAmendment dated November 19, 2021 Reply to Office Action dated September 27, 2021second communication type comprises at least one of machine-type communications (MTC), mobile broadband (MBB) 
Regarding claim 26, Wong discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 1, para. 0036 – 0041, first device 200 comprises a processor unit 206…using a single suitably programmed general purpose computer, or suitably configured application-specific integrated circuit(s)/circuitry) to: receive, from a base station in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); monitor, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services), a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second apparatus is preempted by the uplink transmission of the first communication type, from the base station, the uplink preemption indication indicating whether the apparatus should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 

Regarding claim 28, Wong discloses an apparatus for wireless communications (see Fig. 1, para. 0036 – 0041, first device 200 comprises a processor unit 206…using a single suitably programmed general purpose computer, or suitably configured application-specific integrated circuit(s)/circuitry), comprising: means for receiving, from a base station in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); means for monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in 
	Regarding claim 30, Wong discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor (see Fig. 1, para. 0036 – 0041, first device 200 comprises a processor unit 206…using a single suitably programmed general purpose computer, or suitably configured application-specific integrated circuit(s)/circuitry) to: receive, from a base station in wireless communication with the UE, an allocation of time and frequency resources for an uplink .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Pub. No.: US 2020/0128570 A1) in view of Huang et al. (US Pub. No. 2020/0366429).
Wong does not disclose the claimed features as recited in claim 9.
	Regarding claim 9, Huang discloses further comprising: identifying a transmission precoding matrix indication (TPMI) for the uplink transmission, wherein processing the uplink transmission comprises transmitting the uplink transmission according to the TPMI (see para. 0016, 0020, 0021, 0034, 0183, decoding the uplink transmission indication according to the payload and acquiring the precoding matrix for uplink data transmission based on a result of the decoding). 
.

Claims 16 – 18, 20 – 24, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Pub. No.: US 2020/0128570 A1) in view of Kim et al. (Pub. No.: US 2020/0059835 A1).
	Regarding claim 16, Wong discloses a method for wireless communications at a base station, comprising: receiving, from a first user equipment (UE) in wireless communication with the base station, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); and transmitting, to a second UE that is in wireless communication of a second communication type with the base station, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the first UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and 
	Wong does not disclose the claimed limitations of: regarding claim 16, determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
 Regarding claim 16, Kim discloses determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Wong does not disclose the claimed features as recited in claims 17 and 18.

	Regarding claim 17, Kim discloses further comprising: configuring time and frequency resources of the uplink transmission of the first communication type for the first UE, the uplink transmission comprising a number of uplink transmission repetitions; and transmitting, to the first UE, a control message comprising an indication of the configured time and frequency resources of the uplink transmission of the first communication type, wherein receiving the 
	Regarding claim 18, Kim discloses further comprising: determining that the uplink transmission is associated with the configured time and frequency resources based at least in part on the uplink transmission of the number of uplink transmission repetitions satisfying the threshold of uplink transmission repetitions, wherein determining that the uplink transmission satisfies the threshold of uplink transmission repetitions is further based at least in part on determining that the uplink transmission is associated with the configured time and frequency resources (see Fig. 4, para. 0043, time and frequency radio resources of a subframe,  para. 0003, 0145 – 0146, a different CE level refers to a different number of repetitions (resources or subframes) required for successful uplink transmission and downlink reception…see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.
 

	Wong does not disclose the claimed features of claim 20.
	Regarding claim 20, Kim discloses wherein the threshold of uplink transmission repetitions comprises at least one uplink transmission (see para. 0155, the number of repetitions required to successfully transmit an uplink message…). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.
 
	Regarding claim 21, Wong discloses wherein the uplink preemption indication comprises a radio resource control (RRC) message (see para. 0085, 0093, RRC message).  
	Regarding claim 22, Wong discloses wherein the uplink preemption indication comprises a downlink control information (DCI) message (see para. 0062, DCI).  
	Regarding claim 23, Wong discloses wherein the first communication type comprises ultra-reliable, low latency communications (URLLC) (see para. 0020, URLLC).  
	Regarding claim 24, Wong discloses wherein the second communication type comprises machine-type communications (MTC), mobile broadband (MBB) communications, or enhanced MBB (eMBB) communications (see para. 0016 – 0017, eMBB and mMTC).  
	Regarding claim 27, Wong discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and 
	Wong does not disclose the claimed limitations of: regarding claim 27, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 29, Wong discloses an apparatus for wireless communications (see Fig. 1, para. 0036 – 0041, a base station 102 comprises a controller 104 and will include at least a memory to store instructions for execution…), comprising: means for receiving, from a first user equipment (UE) in wireless communication with the apparatus, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); and means for transmitting, to a second UE that is in wirelessPage 8 of 17Application. No. 16/580,950PATENTAmendment dated November 19, 2021 Reply to Office Action dated September 27, 2021communication of a second communication type with the apparatus, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the first UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel 
Wong does not disclose the claimed limitations of: regarding claim 29, means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
 Regarding claim 29, Kim discloses means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 31, Wong discloses a non-transitory computer-readable medium storing code for wireless communications at a base station, the code comprising instructions executable by a processor (see Fig. 1, para. 0036 – 0041, a base station 102 comprises a controller 104 and 
Wong does not disclose the claimed limitations of: regarding claim 31, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Pub. No.: US 2020/0128570 A1) in view of Kim et al. (Pub. No.: US 2020/0059835) and further in view of Islam et al. (US Pub. No. 2018/0324816).
Wong and Kim do not disclose the claimed features as recited in claim 19.
Regarding claim 19, Islam discloses further comprising: identifying time and frequency resources in which the second UE is to refrain from transmitting the uplink transmission of the second communication type, wherein the uplink preemption indication indicates the time and frequency resources in which the second UE is to refrain from transmitting (see abstract, para. 0200, 0249, the pre-emption indication of an impacted time and/or frequency area may be provided in the DCI of a subsequent transmission of the UE).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong and Kim, and have the features, as taught by Islam, in order to allow for improved latency to be provided for latency sensitive .

Allowable Subject Matter
Claims 4 – 7, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mukherjee et al. (US Pub. No. 2020/0228230), in the same field of endeavor as the present invention, disclose multiplexing of different traffic types in a telecommunications network and a method of operation of a network node comprises: determining that data is available for a Downlink (DL) transmission of a first traffic type to a User Equipment (UE); identifying a DL transmission of a second traffic type to be punctured; transmitting the DL transmission of the first traffic type by puncturing the identified DL transmission of the second traffic type (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473